                                          Case 5:20-cv-02568-BLF Document 26 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         STEPHEN EDWARD HAJEK,
                                   8                                                       Case No. 20-2568 BLF
                                                       Petitioner,
                                   9                                                       ORDER DENYING MOTION TO
                                                 v.                                        ADVANCE HEARING DATE
                                  10
                                         RON BROOMFIELD, Acting Warden,
                                  11     California State Prison at San Quentin,
                                  12                   Respondent.
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner has filed a Motion To Advance Hearing Date For Motion For Equitable Tolling.
                                  15   (ECF Doc. 21) Pursuant to Civil Local Rule 7-1(b), petitioner’s Motion For Equitable Tolling
                                  16   shall be decided without oral argument. Accordingly, the hearing date set for August 5, 2021 is
                                  17   vacated and petitioner’s Motion To Advance Hearing Date is denied as moot.
                                  18          IT IS SO ORDERED.
                                  19   Dated: March 11, 2021
                                  20                                                  ______________________________________
                                                                                      BETH L. FREEMAN
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 20-2568
                                       << ORDER TYPE >>
                                                                                       1
